DISMISS and Opinion Filed December 23, 2020




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00797-CV

                          DAVID HOING, Appellant

                                        V.

ELLEN LOUISE NELSON AND THE PHILLY LIVING TRUST, Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-14072

                        MEMORANDUM OPINION
                Before Justices Whitehill, Schenck, and Browning
                          Opinion by Justice Whitehill

      On November 20, 2020, after appellant had failed to file his opening brief by

the date he had requested in an extension motion, we ordered appellant to file the

brief by December 3, 2020 and cautioned him that failure to do so could result in

dismissal of the appeal without further notice. See TEX. R. APP. P. 38.8(a)(1),

42.3(b),(c). To date, appellant has not complied or otherwise communicated with

the Court.
     Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).



                                         /Bill Whitehill/
                                         BILL WHITEHILL
                                         JUSTICE


200797F.P05




                                      –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

DAVID HOING, Appellant                     On Appeal from the 44th Judicial
                                           District Court, Dallas County, Texas
No. 05-20-00797-CV        V.               Trial Court Cause No. DC-18-14072.
                                           Opinion delivered by Justice
ELLEN LOUISE NELSON AND                    Whitehill, Justices Schenck and
THE PHILLY LIVING TRUST,                   Browning participating.
Appellees

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellees Ellen Louise Nelson and The Philly Living Trust
recover their costs, if any, of this appeal from appellant David Hoing.


Judgment entered December 23, 2020




                                     –3–